DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 10 – 20  directed to an invention non-elected without traverse.  Accordingly, claims 10 – 20 have been cancelled.
Allowable Subject Matter
Claims 1 – 7 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Komiyama et al. (“A Microfluidic Device Fully Integrated with Three pH Sensing Electrodes and Passive Mixer for Nanoparticle Synthesis”, IEEE Sensors, December 31, 2015; “Komiyama”) teach an apparatus comprising: a dummy electrode as a conductive plug of a reference electrode structure, the conductive plug extending from within a microfluidic channel to within a reference fluid holding chamber that is in fluid isolation from the microfluidic channel (page 1, paragraph 4 to page 3, paragraph 5; figures 1 – 4).
Regarding claim 1, the cited prior art neither teaches nor fairly suggests an apparatus further comprising: an inlet channel in fluid communication with the reference fluid holding chamber; and an air vent in fluid communication with the reference fluid holding chamber, wherein the air vent vents to an environment outside of the apparatus and is distinct from the inlet channel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J SINES whose telephone number is (571)272-1263.  The examiner can normally be reached on 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN J. SINES
Primary Patent Examiner
Art Unit 1797



/BRIAN J. SINES/Primary Examiner, Art Unit 1797